 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MELINDA CUNNINGHAM,                )      NO. CV 19-5827-JVS(E)
                                        )
12                  Plaintiff,          )
                                        )      ORDER TO SHOW CAUSE RE
13        v.                            )
                                        )      DISMISSAL FOR FAILURE TO
14   ANDREW SAUL, COMMISSIONER OF       )
     SOCIAL SECURITY,                   )      PROSECUTE
15                                      )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18        By Order filed July 15, 2019, the Court directed Plaintiff to

19   file a proof of service of the Summons and Complaint within thirty

20   (30) days of the date of that Order.   As of the present date, no such

21   proof of service has been filed.

22

23        IT IS ORDERED that Plaintiff shall appear before Magistrate Judge

24   Charles F. Eick on November 8, 2019, at 9:30 a.m. in Courtroom 750,

25   Roybal Federal Building and United States Courthouse, 255 East Temple

26   Street, Los Angeles, California, and then and there shall show cause,

27   if there be any, why this action should not be dismissed for violation

28   of this Court’s previous Order and for Plaintiff’s failure to
 1   prosecute this action.   See Link v. Wabash R.R., 370 U.S. 626, 629-30

 2   (1952).

 3

 4        If proof of service of the Summons and Complaint is filed with

 5   the Clerk and a copy delivered to the Chambers of the Magistrate Judge

 6   before the hearing date, the Order to Show Cause Re Dismissal will be

 7   taken off calendar and Plaintiff need not appear.

 8

 9        If no proof of service is filed and submitted prior to the

10   hearing, and if Plaintiff objects to dismissal of the action,

11   Plaintiff shall file a written objection to the dismissal, with points

12   and authorities, not later than ten (10) days prior to the hearing.

13   (Failure to file such objection within the time specified or failure

14   to appear at the hearing will be deemed a consent to the dismissal of

15   the action as proposed herein).

16

17        If Plaintiff does not object to the proposed dismissal, Plaintiff

18   shall so inform the Clerk in writing and Plaintiff’s appearance at the

19   hearing will be excused.

20

21        IT IS FURTHER ORDERED that the Clerk shall serve forthwith a copy

22   of this Order by United States mail on counsel for Plaintiff.

23

24             DATED:   October 9, 2019.

25

26

27                                                 /s/
                                            CHARLES F. EICK
28                                  UNITED STATES MAGISTRATE JUDGE

                                           2
